    Case: 1:21-cv-01017 Document #: 1 Filed: 02/23/21 Page 1 of 15 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                                Eastern District
______________________________________________________________________________

THE TRAVELERS HOME AND            )
MARINE INSURANCE COMPANY          )
a/s/o Jill McCue and Mark McCue,  )
One Tower Square                  )
Hartford, CT 06183                )
                                  )
       Plaintiff,                 )
                                  )
                                  )        Case No.
              v.                  )
                                  )
GREE USA, INC.                    )
20035 E. Walnut Drive North       )
City of Industry, CA 91789        )
                                  )
GREE ELECTRIC APPLIANCES,         )
INC., OF ZHUHAI                   )
West Jinjixi Road                 )
Xhuhai, China                     )
                                  )
HONG KONG GREE ELECTRIC           )
APPLIANCE SALES, LTD.             )
2612 Miramar Tower                )
132 Nathan Road                   )
Tsin Sha Tsui Kowloon, Hong Kong, )
S.A.R.                            )
                                  )
MJC AMERICA LTD                   )
d/b/a Soleus International, Inc.  )
20035 E. Walnut Dr. N.            )
City of Industry, CA 91789        )
                                  )
MJC AMERICA HOLDINGS CO., INC. )
20035 E. Walnut Dr. N.            )
City of Industry, CA 91789        )
                                  )
                                  )
 Defendants.                      )

                                   COMPLAINT
      NOW COMES Plaintiff, The Travelers Home and Marine Insurance Company
      Case: 1:21-cv-01017 Document #: 1 Filed: 02/23/21 Page 2 of 15 PageID #:2




(“Travelers”), as subrogree of Jill McCue and Mark McCue (“McCue”), by its attorneys, and for

its Complaint against the Defendants states as follows:

                                             PARTIES
       1.      Plaintiff, Travelers, is an insurance company formed and existing under the laws of

the State of Minnesota and authorized to conduct business in Illinois, with its principal place of

business located at One Tower Square, Hartford, CT 06183. At all times relevant, Plaintiff

Travelers insured the property at which the fire made the basis of this lawsuit occurred under

insurance policy number 0B4645601821038633 1 (the “Policy”).

       2.      Jill McCue and Mark McCue (“the McCue’s”), at all times relevant hereto, owned

the residence located at 679 Gardenia Lane, Bartlett, Illinois (the “Subject Property”).

       3.      On information and belief, the McCues purchased the dehumidifier at issue in this

case, a “SoleusAir Powered by Gree” model GM-DEH-45-1 on July 29, 2012, in the State of

Illinois (the “Subject Dehumidifier”).

       4.      Plaintiff Travelers paid monies to and on behalf of the McCues as a result of the

damages complained herein and is pursuing this action as a bona fide subrogee of the McCues.

Travelers is equitably and contractually subrogated to the full rights, claims, and benefits of

McCues against the Defendants.

       5.      Gree USA, Inc. is a California corporation, with its principal place of business

located at 20035 E. Walnut Drive North, City of Industry, CA 91789, and is therefore a citizen of

the State of California.

       6.      Gree USA, Inc. is engaged in the business of designing, manufacturing, marketing,

distributing, and/or selling certain household appliances including, but not limited to, dehumidifiers

for residential use, including the dehumidifier at issue in this lawsuit. Gree USA, Inc. is the agent

of Gree Zhuhai for purposes of service of process.

                                                  2
      Case: 1:21-cv-01017 Document #: 1 Filed: 02/23/21 Page 3 of 15 PageID #:3




        7.      Gree Electric Appliances Inc. of Zhuhai (“Gree Zhuhai”) is a Chinese business entity

that most resembles the U.S. business form of a corporation, with its principal place of business

located at West Jinjixi Road, Zhuhai, China and is a citizen of the People’s Republic of China. Gree

Zhuhai designs, manufactures, sells and distributes dehumidifiers, including the dehumidifier at

issue in this lawsuit.

        8.      Hong Kong Gree Electric Appliance Sales, Ltd. (“Gree Hong Kong”) is a Hong

Kong, China business entity that most resembles the U.S. business form of a corporation, with its

principal place of business located at Unit 2612 Miramar Tower, 132 Nathan Road, Tsin Sha Tsui

Kowloon, Hong Kong, S.A.R. Gree Hong Kong is a citizen of the People’s Republic of China. Gree

Hong Kong at all times material hereto was in the business of designing, manufacturing, selling

and/or distributing electronic appliance products, including dehumidifiers. It is the alter ego of

Gree Zhuhai.

        9.      Service of process upon Gree Zhuhai and Gree Hong Kong can be accomplished in

the United States and without implicating the Hague Convention, as demonstrated in at least the

following cases in which Gree Zhuhai and/or Gree Hong Kong were served in the United States,

filed a motion to dismiss for improper service, and the motion was denied, service being deemed

proper. State Farm Fire & Cas. Co. v. Gree USA, Inc., No. 3:18-CV-349 RLM-MGG, 2019 WL

4674611 (N.D. Ind. Sept. 25, 2019); Erie Ins. Exch. v. Gree USA, Inc., No. 3:CV-18-2126, 2019

WL 1405854 (M.D. Pa. Mar. 28, 2019); Nationwide Mut. Ins. Co. v. Gree USA, Inc., No. CV 18-

1105, 2019 WL 1244093 (W.D. Pa. Mar. 1, 2019), report and recommendation adopted, No. CV

18-1105, 2019 WL 1243280 (W.D. Pa. Mar. 18, 2019); Nationwide Prop. & Cas. Ins. Co. v. Gree

USA, Inc., No. 2:18-CV-00881, 2018 WL 6419955, (S.D. Ohio Dec. 6, 2018); Nationwide General

Insurance Company v. Gree USA, Inc., et al., 3:18-cv-12607 (E.D. Mi. November 7, 2018). The



                                                 3
      Case: 1:21-cv-01017 Document #: 1 Filed: 02/23/21 Page 4 of 15 PageID #:4




Hague Convention is not implicated when service of process is made in the United States, not

abroad.

          10.   Gree USA, Inc. was at all times relevant hereto, and is currently, the alter ego of

Gree Electric Appliances Inc. of Zhuhai and Gree Hong Kong. At all times relevant hereto Gree

Zhuhai exerted such control over Gree USA, Inc. and over Gree Hong Kong as to cause the

companies to lose their separate identities, including Gree Zhuhai having control over Gree USA’s

day-to-day activities, sharing the same corporate officers, commingling branding, assuming debts,

and other such control.

          11.   Both Gree USA and Gree Hong Kong have represented to other U.S. federal and

state courts that neither of these entities has any employees outside of China, where the controlling

parent company, Gree Zhuhai, is headquartered.

          12.   Defendant MJC America Ltd. d/b/a Soleus International Inc. (“MJC America”) was

and still is, under information and belief, a domestic corporation duly organized and existing under

the laws of the State of California with its principal place of business located at 20035 E. Walnut

Drive North, City of Industry, California 91789.

          13.   MJC America Holdings Co., Inc. (“MJC Holdings”) is and was at all times

mentioned herein a privately held corporation incorporated under the laws of the State of California,

having its principal place of business located at 20035 E. Walnut Dr. N., City of Industry, CA

91789. Hereinafter, both Defendants MJC America, Ltd. d/b/a Soleus International Inc. and MJC

America Holdings Co., Inc. are referred to collectively as “MJC” herein.

          14.   Upon information and belief, at all relevant times herein, MJC was a minority owner

of Gree USA.




                                                   4
      Case: 1:21-cv-01017 Document #: 1 Filed: 02/23/21 Page 5 of 15 PageID #:5




                                    JURISDICTION / VENUE

        15.     At all times relevant, Gree Zhuhai, Gree Hong Kong, Gree USA, Inc. (collectively

referred to herein as “Gree”), MJC America, and MJC Holdings were each engaged in the business

of designing, manufacturing, supplying, distributing, marketing, advertising, and selling consumer

appliances, including dehumidifiers or parts thereof, throughout the United States, including in the

State of Illinois and including the Subject Dehumidifier at issue in this case.

        16.     Defendants are subject to the jurisdiction of this Court as each Defendant does

substantial business within the State of Illinois, including the marketing, selling, and distribution

of the product at issue, each Defendant has purposefully availed itself of the forum, and the matter

made the basis of this lawsuit arises out of and relates to each company’s contacts with the State

of Illinois, which contacts are significant. Defendants each derive substantial revenue from the sale

of consumer products, including the product at issue, to Illinois consumers and retailers doing

substantial business in Illinois, and each Defendant has sold and shipped into the State of Illinois

thousands of products.

        17.     Defendants each participated in placing defective dehumidifiers, including the

subject dehumidifier described below, in the stream of commerce, with the expectation that they

would and will be purchased and utilized by consumers in Illinois.

        18.     Each of the Defendants is an actual manufacturer of the product at issue, and each

is also the apparent manufacturer of the product based on its branding.

        19.     Pursuant to 28 U.S.C. §1332, this Court has jurisdiction over this case because it is

a lawsuit between parties of diverse citizenship and the amount in controversy exceeds $75,000.

Venue is proper in this Court because the causes of action and events surrounding the loss involve

a fire that occurred at a property located in Bartlett, Illinois.



                                                    5
       Case: 1:21-cv-01017 Document #: 1 Filed: 02/23/21 Page 6 of 15 PageID #:6




        20.         Pursuant to 28 U.S.C. §1331, this Court has jurisdiction over this case because it

includes claims and allegations arising under federal law, specifically, claims of violations of the

Magnuson-Moss Warranty Act.

        21.         Venue in this action is proper in this District Court pursuant to 28 U.S.C §

1391(b)(2) as a substantial part of the events or omissions giving rise to the claims herein occurred

in this district.

                             FACTS OF LOSS COMMON TO ALL COUNTS

       22.          From January 2005 to August 2013, Defendants designed, manufactured, supplied,

distributed, and sold approximately 2.5 million consumer dehumidifiers throughout the United

States which were included in a series of recalls announced in 2013, expanded in 2013, and re-

announced in 2016 (the “Recalled Dehumidifiers”). The recalls were based on serious fire and

burn hazards associated with the recalled products.

        23.         Prior to March 14, 2019, the McCues purchased and owned the “Subject

Dehumidifier,” which was among the defective, Recalled Dehumidifiers.

        24.         Prior to March 14, 2019, the McCue’s used the Subject Dehumidifier in the manner

intended at the Subject Property, a residential dwelling, and it was used in a manner reasonably

foreseeable to the Defendants.

        25.         On or about March 14, 2019, a fire occurred at the Subject Property (the “Fire”).

        26.         The Fire originated at, and was caused by, the defective and unreasonably

dangerous condition of the Subject Dehumidifier. The Fire caused significant smoke and fire-

related property damage in the Subject Property, along with other damages and inconveniences.

        27.         As a result of the March 14, 2019 Fire, the McCues suffered property damage and

other damage to the Subject Property and its contents, along with the loss of use of the property,

which damages required remediation.
                                                     6
      Case: 1:21-cv-01017 Document #: 1 Filed: 02/23/21 Page 7 of 15 PageID #:7




       28.     As a result of the March 14, 2019 fire, Travelers paid insurance benefits to and on

behalf of the McCue’s in accordance with the terms and conditions of the Policy and in excess of

$531,802.41.

                         RECALL OF DEHUMIDIFIERS BY GREE

       29.     The recalls of Gree dehumidifiers, including the Subject Dehumidifier at issue in

this lawsuit, were based on serious fire and burn hazards associated with the recalled products.

       30.     Gree made unauthorized use of the Underwriters Laboratories (“UL”) certification

mark on Recalled Dehumidifiers despite knowing that the Recalled Dehumidifiers did not comply

with the applicable UL flammability standards.

       31.     Although each and every one of the Defendants knew that the Recalled

Dehumidifiers were not compliant with UL flammability standards, they nonetheless designed,

manufactured, sold, offered for sale, distributed in commerce, advertised, marketed, and imported

dehumidifiers bearing the UL mark.

       32.     At the time the Subject Dehumidifier was purchased in July 2012, the Defendants

had actual knowledge that it was defective, but they failed to properly act to stop its sale and to

alert retailers and consumers.

       33.     Gree Zhuhai and Gree USA made material misrepresentations to the Consumer

Product Safety Commission (“CPSC”) by stating that the Recalled Dehumidifiers were compliant

with UL standards and in other respects, including slow pedaling the scope and significance of

problems with the Recalled Dehumidifiers.

       34.     Gree did not notify the CPSC about the defects and noncompliance of its

dehumidifiers until March of 2013, long after it was actually aware that the Recalled Dehumidifiers

were defective.



                                                 7
        Case: 1:21-cv-01017 Document #: 1 Filed: 02/23/21 Page 8 of 15 PageID #:8




         35.      As a result of the foregoing, on March 25, 2016, CPSC’s Office of General Counsel

obtained the provisionally-accepted maximum penalty for each violation alleged by the CPSC, and

Gree agreed to pay a civil monetary penalty of $15,450,000 and to implement a compliance

program.

         36.      As a result of the Defendants actions related to the Recalled Dehumidifiers and

misrepresentations made to the United States government, certain employees and representatives

of these companies were criminally indicted by the United States Department of Justice in April

2019.

                             COUNT I – STRICT PRODUCTS LIABILITY
                                       (ALL DEFENDANTS)

         37.      Plaintiff hereby incorporates the allegations contained in the preceding paragraphs

as though fully set forth herein at length.

         38.      The Subject Dehumidifier was unreasonably dangerous at the time it left the

possession and control of Defendants because:

               a. It was designed and manufactured in such a way as to cause a malfunction and
                  ignite a fire;
               b. It failed to remove humidity in a safe manner as would be expected by the ordinary
                  consumer;
               c. It lacked adequate safety features or safeguards to prevent the Subject Dehumidifier
                  from igniting a fire at the Subject Property;
               d. Defendants failed to properly inspect and test the Subject Dehumidifier to protect
                  against a fire hazard;
               e. The Subject Dehumidifier was constructed with plastic insufficient to withstand
                  temperatures that could be achieved and expected with foreseeable use of the
                  product;




                                                    8
      Case: 1:21-cv-01017 Document #: 1 Filed: 02/23/21 Page 9 of 15 PageID #:9




             f. Defendants failed to properly inspect and test the Subject Dehumidifier to ensure
                that it was safe and not unreasonably dangerous when used to reduce humidity in a
                residential setting;
             g. The Subject Dehumidifier was designed, manufactured, marketed, distributed, and
                sold for the purpose of reducing humidity in a residential setting, though it had been
                manufactured and designed with materials, which were inadequate for such a
                purpose and which presented a fire hazard;
             h. The Subject Dehumidifier was labeled, marketed, distributed, supplied, and sold
                for the purpose of reducing humidity in a residential setting even though it was
                unsafe and unreasonably dangerous when used for this intended application;
             i. The Subject Dehumidifier was designed and manufactured without adequate
                warning to the intended users that it posed a fire risk when used for the intended
                purpose of reducing humidity in a residential setting;
             j. The Subject Dehumidifier was designed and manufactured in such a way as to cause
                overheating at the control panel within the product that posed a risk of fire when
                used for the intended purpose of reducing humidity in a residential setting;
             k. The Subject Dehumidifier was otherwise defective and unreasonably dangerous in
                its design, manufacture, assembly, and with respect to its warnings; and/or
             l. The Subject Dehumidifier’s control device that was intended to turn off power to
                the machine when it achieved an unsafe temperature failed to adequately perform
                its function, such that the dehumidifier overheated and started on fire.
       39.      The aforementioned conditions rendered the Subject Dehumidifier a defective and

unreasonably dangerous product.

       40.      Defendants had actual knowledge that the Subject Dehumidifier was defective in

design and manufacture, and that a loss, such as the fire in this action, had a substantial likelihood

of occurring.

       41.      As a direct and proximate result of one or more of the aforementioned defective

and unreasonably dangerous conditions or other such conditions, the Subject Dehumidifier

suddenly and calamitously ignited and burned in the Subject Property, causing significant smoke

                                                  9
    Case: 1:21-cv-01017 Document #: 1 Filed: 02/23/21 Page 10 of 15 PageID #:10




and fire-related property damage to the Subject Property and other property located therein, in

addition to causing additional related expenses. Plaintiff has paid over $100,000 to remediate the

damages caused by the defective Subject Dehumidifier.

       42.     Each of the Defendants hereto sold the product at issue.

       43.     Defendants Gree USA, Inc., Gree Zhuhai, and Gree Hong Kong designed and

manufactured the product at issue and are manufacturers under Illinois law.

       44.     Defendants MJC American and MJC Holdings held themselves out as the actual

manufacturer of the Subject Dehumidifier by branding the product with their marks and, as such,

are manufacturers of the product under Illinois law and the apparent manufacturer doctrine.

       45.     In addition, at the time the Subject Dehumidifier was sold by each Defendant, they

each had actual knowledge that it was defective.

       WHEREFORE, Plaintiff, Travelers, as subrogee of Mark and Jill McCue, requests that

judgment be entered in its favor and against the Defendants on Count I, in an amount to be

determined by a jury, together with costs, any other damages allowed by law and any further relief

the Court deems equitable and just.

                                   COUNT II – NEGLIGENCE
                                     (ALL DEFENDANTS)

       46.     Plaintiff hereby incorporates the allegations contained in the preceding paragraphs

as though fully set forth herein at length.

       47.     The Defendants owed a duty to the McCues and the general public, to source, test,

inspect, market, distribute and sell dehumidifiers with reasonable care, and Defendants had a duty

to protect the McCues from foreseeable and unreasonable risk of harm.

       48.     The Defendants breached this duty by, among other things, negligently sourcing,

testing, inspecting, distributing, and selling defective dehumidifiers, including the Subject

                                               10
    Case: 1:21-cv-01017 Document #: 1 Filed: 02/23/21 Page 11 of 15 PageID #:11




Dehumidifier, without properly ensuring appropriate quality assurance and quality control

procedures were followed, without requiring business partners to demonstrate the safety of

potentially dangerous products, and for failing to conduct any independent testing on the products

peddled by Defendants to thousands of customers in Illinois and throughout the United States.

       49.     As is set forth more fully above, Defendants knew or should have known that the

dehumidifiers they sold, in ordinary and foreseeable use, created unreasonable safety risks and

would fail to perform as intended, resulting in fires and related property damage, because they

were designed and built with inferior plastic, an inferior thermal cutoff device, and other

components that could easily overheat under normal use conditions.

       50.     Defendants knew or should have known that the dehumidifiers, including the

Subject Dehumidifier, created dangerous and unreasonable safety risks as the dehumidifiers had

defects which caused them to overheat, smoke, catch fire and ignite other combustible materials

in homes and businesses. Defendants knew or should have known that the dehumidifiers, including

the Subject Dehumidifier, had defects that could cause catastrophic property damage, personal

injury and/or death.

       51.     Based on this knowledge, Defendants had a duty to disclose to the McCues and

other consumers the serious safety risks created by their dehumidifiers, and a duty to disclose the

defective nature of their dehumidifiers.

       52.     Defendants had a further duty not to put defective dehumidifiers on the market,

including the Subject Dehumidifier, and a continued duty to recall unsafe dehumidifiers from

customers, as well as a duty to replace or otherwise remove unsafe dehumidifiers from the market.

       53.     Defendants failed to exercise reasonable care with respect to the sourcing, testing,

inspection, marketing, branding, distribution and sale of dehumidifiers.



                                                11
    Case: 1:21-cv-01017 Document #: 1 Filed: 02/23/21 Page 12 of 15 PageID #:12




        54.     As a direct and proximate result of the negligent acts and omission set forth above,

consumers like Mr. and Mrs. McCue purchased defective dehumidifiers without the knowledge of

these defects or their serious safety risks.

        55.     As a direct and proximate result of Defendants’ negligence, Plaintiff’s subrogees

suffered losses and damages including destruction of property, debris removal, clean up/board up,

and emergency expenses, and other incidental costs associated with recovering from the fire. In

accordance with the terms and conditions of the policy issued to Plaintiff’s subrogees, Plaintiff

paid in excess of $500,000 for the damages described herein.

        WHEREFORE, Plaintiff, Travelers, as subrogee of Mark and Jill McCue, requests that

judgment be entered in its favor and against the Defendants on Count II, in an amount to be

determined by a jury, together with costs, any other damages allowed by law and any further relief

the Court deems equitable and just.

              COUNT III – BREACH OF IMPLIED WARRANTY OF FITNESS
                               (ALL DEFENDANTS)

        56.     Plaintiff re-alleges the consistent allegations in Paragraphs 1 through 55 and

incorporates them herein by reference.

        57.     Defendants has reason to know the particular purpose for which the Subject

Dehumidifier was to be used. Defendants had reason to know that the buyer was relying on the

skill and judgment of the Defendants to select or furnish suitable products. The product supplied

by Defendants was unfit for the particular purpose for which it was purchased.

        58.     The lack of fitness for the product’s purpose was a legal cause and proximate cause

of Plaintiff’s damages. Defendants are liable to Plaintiff for breach of implied warranty of fitness.

        WHEREFORE, Plaintiff, Travelers, as subrogee of Mark and Jill McCue, requests that

judgment be entered in its favor and against the Defendants on Count III, in an amount to be

                                                 12
    Case: 1:21-cv-01017 Document #: 1 Filed: 02/23/21 Page 13 of 15 PageID #:13




determined by a jury, together with costs, any other damages allowed by law and any further relief

the Court deems equitable and just.

     COUNT IV – BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                           (ALL DEFENDANTS)

       59.     Plaintiff re-alleges the allegations in Paragraphs 1 through 58 and incorporates them

herein by reference.

       60.     The Subject Dehumidifier was subject to an implied warranty of merchantability

under Illinois law which was not excluded or modified and could not lawfully be excluded or

modified. The Subject Dehumidifier did not comply with the warranty of merchantability because

it was unfit for the ordinary purpose for which dehumidifiers were used, as demonstrated by the

fact that the Subject Dehumidifier was recalled. Defendants’ breaches of implied warranty were a

proximate cause of the Plaintiff’s harm and resulting damages, including the full extent of the

payments made by Plaintiff to and on behalf of the McCues. Defendants are liable to the Plaintiff

for breach of the implied warranty of merchantability.

       WHEREFORE, Plaintiff, Travelers, as subrogee of Mark and Jill McCue, requests that

judgment be entered in its favor and against the Defendants on Count IV, in an amount to be

determined by a jury, together with costs, any other damages allowed by law and any further relief

the Court deems equitable and just.

 COUNT V – VIOLATIONS OF THE MAGNUSON-MOSS WARRANTY ACT, 15 U.S.
                         CODE §2301 ET. SEQ
                         (ALL DEFENDANTS)

       61.     Plaintiff re-alleges the consistent allegations in Paragraphs 1 through 60 and

incorporates them herein by reference.

       62.     Defendants’ dehumidifiers, including the Subject Dehumidifier, are “consumer

products” within the meaning of 15 U.S.C § 2301.

                                                13
    Case: 1:21-cv-01017 Document #: 1 Filed: 02/23/21 Page 14 of 15 PageID #:14




          63.   The Plaintiff is contractually and equitably subrogated to the rights of the McCues

and, as such, steps into her shoes with respect to her rights against all Defendants. Plaintiff is a

“consumer” within the meaning of 15 U.S.C. § 2301.

          64.   Each Defendant made written and implied warranties regarding their dehumidifiers,

including the Subject Dehumidifier, to consumers, including the McCues, within the meaning of

15 U.S.C. § 2301.

          65.   Each Defendant violated the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et.

seq. by failing to comply with the implied warranties they made to Plaintiff and to the general

public.

          66.   As a direct result of Defendants’ violations of their written and implied warranties,

Plaintiff’s subrogees suffered losses and damages including destruction of property, debris

removal, clean up/board up, and emergency expenses, and other incidental costs associated with

recovering from the fire necessitating payment by Plaintiff in accordance in accordance with the

terms and conditions of the policy issued to Plaintiff’s subrogees.

          WHEREFORE, Plaintiff, Travelers, as subrogee of Mark and Jill McCue, requests that

judgment be entered in its favor and against the Defendants on Count V, in an amount to be

determined by a jury, together with costs, attorneys’ fees, and any further compensatory, and/or

statutory damages, including interest, to which Plaintiff is entitled, and any further relief the Court

deems equitable and just.




                                                  14
    Case: 1:21-cv-01017 Document #: 1 Filed: 02/23/21 Page 15 of 15 PageID #:15




Dated this 23rd day of February, 2021.

                                         Respectfully submitted,

                                         MATTHIESEN, WICKERT, & LEHRER, S.C.
                                         Attorney for Plaintiff



                                         By:    s/Stephen A. Smith
                                                Stephen A. Smith
                                                ARDC # 6311389
P.O. Address:                                   Admitted to Practice
1111 East Sumner Street
P.O. Box 270670
Hartford, WI 53027-0670
PH.: (262) 673-7850
FAX: (262) 673-3766
ssmith@mwl-law.com




                                           15
